Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy G. Asemani appeals the district court’s order dismissing a 42 U.S.C. *211§ 1983 (2000) action complaining that Defendants will not authorize funds to pay for an expert witness that Asemani deems essential to his state post-conviction case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Asemani v. Fisher; No. 1:08-cv-03272-RDB (D. Md. filed Dec. 15, 2008, entered Dec. 16, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.